Title: Report on the Periods at Which Moneys Were Received by the Banks for the Sale of Bills on Amsterdam and the Dates of the Warrants for Passing the Said Moneys to the Credit of the Treasurer of the United States, [March 29–May 12 1794]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, March 29–May 12, 1794]

[To the Select Committee Appointed to Examine the Treasury Department]










Statement Exhibiting the Periods at Which Monies Were Received by the Bank of New York for the Sale of Bills on Amsterdam, and the Dates of the Warrants for Passing the Same to the Credit of the Treasurer of the United States.




dollars Cts
1791


Dollars Cts



Amount of bills on Amsterdam placed in the Bank of New york for sale f 1,125,000 @ 36⁴⁄₁₁/90
454,545 30
Aug: 17
Warrant in favour of the Treasurer
132,121 87


1792






Interest

  4,712 79
May 31
ditto

327,136 22




Dollars
459,258 09


Dollars
459,258 09


1791



1791





April 2}June 30
Received by the Bank
132,121 88
Sept 8
Passed to the credit of the Treasurer in consequence of warrant dated August 17: 1791
132,121 87


Sept. 30
ditto   in this quarter
104,092 86






Decr. 31
ditto     do
17,891 84






1792



1792





Feby 13
ditto   since December. 31st: 1791
205,151.51
Apl. 10
Ditto in consequence of warrant March 31, 1792
327,136 22




Dollars
459,258 09


Dollars
459,258 09


Statement Exhibiting the Periods, Monthly, at Which Monies Were Received by the Bank of North America, for Bills on Amsterdam Sold by Said Bank, and the Dates of the Warrants for Passing Said Monies to the Credit of the Treasurer of the United States




dollars Cts



dollars Cts



Bills sold by the Bank of North America f 1,343,673.12.8 @ 36⁴⁄₁₁/90
542,898 23
aug: 17
Warrant in favour of the Treasurer, this date
229,269 47






june 30
ditto

140,000   



Interest received by ditto on the sales
  4,370 04
jan: 28
ditto

21,403.24






Dec 21
ditto

156,595.56



Amount of monies received by the Bank of North America Dollars
547,268 27


Dollars
547,268 27


1790



1791





decemr
Received this month
1,233.33
Aug: 17
Passed to the credit of the Treasurer. by warrant this day
229.269 47







Balance in deposit carried forward
60,704 79


1791









jany
ditto
505.04







feby
ditto
3,363.33







march
ditto
11,896.  
16,037.37

Note—The informal advances to Joseph Howell Esquire amounted in September 1791 to Dollars 39,992⁵⁶⁄₁₀₀



april
ditto
103,447.13





may
ditto
 89,932.97
193,380.10




july
ditto
8,573.70







augst
ditto
45,365.95







Sept
ditto
25,383.81
79,323.46



         





289.974 26



289,974 26




To Balance brought forward
60,704 79
1792





Oct:
Received this month
9,070.58

june 30
Passed to the credit of the Treasurer by warrant this day
140,000   


Nov
ditto
18,597.35


Balance in deposit carried forward
156,899 09


dec:
ditto
 5,269.83
32,937.76






1792









jany
ditto
6,314.15


Note. The informal advances to Joseph Howell Esqr. including the sum before noted, amounted on the 3d. of january 1792 to Dolls. 156,595.⁵⁶⁄₁₀₀
         


feb:
ditto
181,352.67




mar:
ditto
 10,143.06
197.809 88



June
ditto

  5,446 66






296,899 09



296,899 09






1793






To Balance brought forward
156,899 09
Jany 28
Passed to the credit of the Treasurer by warrant this day
21,403.24


July
Received this month
11.36

Dec: 21
ditto being the sum advanced informally to Joseph Howell Esqr
156,595 56


Aug:
ditto
21,088.35
21,099 71









177,998 80



177,998.80


Statement Exhibiting the Periods at Which Monies Were Received by (the) Bank of the United States and Its Offices of Discount and Deposit, for the Sale of Bills on Amsterdam, and the Dates of the Warrants for Passing) Said Monies to the Credit of the Treasurer of the United States.




Dollars Cts
1793


Dollars Cents



Amount of bills on amsterdam placed in the Bank of the united States and its offices of dis count and deposit f
2862,250   

March 12
Warrant in favour of the Treasurer of this date on the Bank of the United States
442,738 51



Deduct bills repurchased and since cancelled
495,000   

“   “
ditto
office of New York
195,898 96






“   “
ditto
Baltimore
20,635.74






July 19
ditto
Bank of United States
200,000   






Dec: 7
ditto
ditto
100,000   






“   17
ditto
ditto
10,000   




2,367,250
959,720 20







Interest received by the Banks
9.553 01









          



          





969.273 21



969,273 21


Sales at the Bank of the United States.


1792



1973





July
Received by Bank of united States this month
105   

March 12
Passed to the credit of the Treasurer by warrant of this date
442,738 51


August
ditto
5,698   







Septr
ditto
13,102.71










18,905 71






Decr.
Ditto
168,716.24







Novr.
ditto
104,474.29







Octr
ditto
 59,108.97










332,299 50







1793









Jany
ditto
47,697.58







Feby
ditto
43,835.72










 91,533 30



         





442,738 51



442,738 51






1793





April 1
Purchased by the Bank conditionally, that payment should be made on this day, in case advice should be received, that Mr. Short had not otherwise disposed of the funds Dolls.
500,000   

July 19
Passed to the credit of the Treasurer by Warrant of this date
200,000   



deduct bills repurchased and surrendered, ⅌ Secretary’s letter to the Bank March 29: 1793
}
200,000   


Note. The sum of 200,000 dollars ⅌ contra was left in deposit on account of the first instalment of two millions of dollars due to the Bank, the effect of which was to arrest the interest on said instalment after decemr. 31: 1792
         



Sum due
300,000   




Deduct this sum on which an additional credit was given to the Bank, in consequence of a conditional purchase of bills by the Secretary on the 1: of april 1793
100,000   
200,000   





200,000   



200,000   



Octr. 3
Balance being the amount of bills conditionally purchased on the 1st. of april, the sale of which became absolute on the return of the bills furnished by the Bank
100,000   
Decr. 7
Passed to the credit of the Treasurer by warrant of this date
100,000   






   17
ditto to cover the sale of a bill to the director of the mint ⅌ contra
10,000   



Credit given by the Bank for a bill furnished to the director of the mint
  10,000   



         





110,000   



110,000   


Sales by the Office of discount and deposit at New york.


1792



1793





August
Received by the office this month
3,657.90

March 12
Passed to the credit of the Treasurer by warrant this day
195,898 96


Septr.
ditto
10,281.74










13,939.64






Octr.
ditto
85,776.12







Novr.
ditto
54,648.59







Decr.
ditto
18,687.90










159,112.61






1793









Jany
ditto

 22,846.71



          





195,898.96



195,898.96



Sales by the office of discount & deposit at Baltimore


1792



1793





Septr.
Received by the office this month
5,795.91
March 12
Passed to the credit of the Treasurer by warrant this day
20,635.74


Octr to Decr.}
ditto
14,839.83









         



         





 20,635.74



20,635.74

Statement Exhibiting the Proceeds of Bills of Exchange on Amsterdam Furnished the Secretary of State for Public Purposes, and the Dates for Passing the Same to the Account of the Treasurer of the United States





1792






Amount of bills of exchange on amsterdam furnished the Secretary of State, at sundry times, the proceeds of which have been settled in account with the Treasurer of the United States f 318,697.10
128,766 67
March 24
Warrant to pass this sum into the Treasury
78,766.67


1793





July 31
ditto
50.000   





128,766 67



128,766 67





Recapitulation


Sales by
the Bank of New York
f 1,125,000.—.—
Dolls. 459,258.09


 do
Bank of North America
1,343,673.12. 8
547.268.27


 do
Bank of the United States and the Offices of discount and deposit}
2,367.250.—.—
969,273.21


 do
by the Treasurer
318,697.10.—
128,766.67




f 5,154,621. 2. 8
Drs. 2,104,566.24





